 

orrick

Orrick, Herrington & Sutcliffe LLP
pctnemrenmmntns oe Sore reser er em snmarneee mama Columbia Center
—o ~~ oa | 1152 15th Street, N.W.
Washington, DC 20005-1706

} +41 202 339 8400
orrick.com

VIA ECF
Robert Stern

January 6, 2020 rstern@orrick.com
D +1 202 339-8542
F +1 202 339-8500

7 JAN 16 2020}

The Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Centre Street

New York, NY 1007

Re: Lodging Solutions, LLC v. Miller et al., 19-cv-10806-AJN - Letter-Motion Seeking Leave
for Filing Certain Redacted Documents and Documents Under Seal

Dear Judge Nathan,

Pursuant to Rule 4.B. of the Court’s Individual Practices in Civil Cases, Plaintiff in the
above-captioned case requests to redact a portion of the transcript of the November 22, 2019
Hearing on Plaintiff’s motion for a Temporary Restraining Order (TRO).

This Court allows redactions when essential to preserve an interest greater than public’s
interest in accessing judicial documents and when such redactions are “narrowly tailored to serve
that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).
Determining whether redaction is warranted depends on (i) whether the document is a judicial
document, which triggers the presumption of public access, (ii) the weight of the presumption of
public access, and (iii) the countervailing factors against public access. Id. at 119-120. This
Court has “considerable discretion” to determine that certain information may be withheld from
the public. Geller v. Branic Int’l Reality Corp., 212 F.3d 734, 738 (2d Cir. 2000).

A judicial document is one “relevant to the performance of the judicial function and
useful in the judicial process,” Lugosch, 435 F.3d at 119, or that has the tendency to influence a
District Court’s ruling. Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019)

Even where a document triggers the presumption in favor public access, such
presumption carries little weight if the document or information does not directly affect an

 
 

orrick

adjudication. Collado v. City of New York, 193 F. Supp. 3d 286, 291 (S.D.N.Y. 2016)
(redactions or sealing of nonpublic information warranted where the information was irrelevant
to the motion for summary judgment).

The presumption of public access to judicial documents must be balanced against
countervailing factors like “privacy interests.” the need to protect “sensitive and proprietary
information,” and judicial efficiency. Lugosch, 435 F.3d at 120. Documents and information
“traditionally considered private rather than public” are afforded greater protections.
Dependable Sales & Serv., Inc. v. TrueCar, Inc., 311 F. Supp. 3d 653, 666 (S.D.N.Y. 2018).

Plaintiff requests a minimal redaction on Line 5 of Page 23 of the transcript. The
redacted text includes names of API customers, which is not material to the Court’s adjudication
here and is sensitive commercial information. The redaction is narrowly tailored to protect
API’s business and commercial interests because it is limited to the customer names.

For the reasons stated above, we request permission to redact a portion of Line 5 of Page
23 of the TRO Hearing transcript.
Respectfully submitted,

/s/ Robert M. Stern

 

Robert M. Stern

Tiffany Rowe

Matthew Reeder (pro hac vice)
ORRICK, HERRINGTON &
SUTCLIFFE LLP

Counsel for API

 

 

Having reviewed this redaction and sealing request, the
Court GRANTS Plaintiff's motion. Without deciding
whether the information covered by this request
constitutes trade secrets under federal and state law, the
Court finds that the request is narrowly tailored to
protect competitive business information. Applying the
Second Circuit standard set out in Lugosch, the
protection against the risk of competitive disadvantage
in this case is of a higher value than the value to the
public such that closure is necessary. Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. HON. i ISQN J. NATHAN

 

 

2006). Plaintiff is further advised that the file it U STATES DISTRICT JUDGE
submitted to the Court in connection with this sealing
motion titled "Proposed redactions to Transcript of
19.11.22 hearing.pdf" did not actually contain any 2
proposed redactions.
SO ORDERED.

 

 

 
